PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


TANYA RENE JOHNSON, f/k/a Tanya      
Rene Zimmer,
               Debtor-Appellant,
              v.
WILLIAM H. ZIMMER,                         No. 11-2034

               Creditor-Appellee,
ROBERT R. BROWNING,
              Trustee-Intervenor.
                                     
     Appeal from the United States Bankruptcy Court
   for the Eastern District of North Carolina, at Raleigh.
            J. Rich Leonard, Bankruptcy Judge.
                     (10-07244-8-JRL)

                 Argued: March 20, 2012

                  Decided: July 11, 2012

 Before WILKINSON, KING, and AGEE, Circuit Judges.



Affirmed by published opinion. Judge Agee wrote the opin-
ion, in which Judge King concurred. Judge Wilkinson wrote
a dissenting opinion.
2                     JOHNSON v. ZIMMER
                         COUNSEL

ARGUED: Cortney I. Walker, SASSER LAW FIRM, Cary,
North Carolina, for Appellant. Douglas Wickham, HATCH,
LITTLE & BUNN, Raleigh, North Carolina, for Appellee.
Christopher Scott Kirk, OFFICE OF THE BANKRUPTCY
ADMINISTRATOR, Wilson, North Carolina, for Intervenor.
ON BRIEF: Travis Sasser, SASSER LAW FIRM, Cary,
North Carolina, for Appellant. Trawick H. Stubbs, Jr., Chap-
ter 13 Trustee, OFFICE OF THE CHAPTER 13 TRUSTEE,
New Bern, North Carolina, for Intervenor.


                         OPINION

AGEE, Circuit Judge:

   In this direct appeal from the United States Bankruptcy
Court for the Eastern District of North Carolina, we address
a question of first impression in the circuit courts of appeal:
in light of the 2005 amendments to the Bankruptcy Code, 11
U.S.C. § 101 et seq. ("the Code"), codified by the Bankruptcy
Abuse Prevention and Consumer Protection Act
("BAPCPA"), Pub. L. No. 109-8, 119 Stat. 23 (2005), how is
the "household" size of a debtor seeking bankruptcy relief to
be calculated under Chapter 13. Finding no error in the bank-
ruptcy court’s method of calculating the Debtor’s household
size based on how many individuals operate as an "economic
unit" with the Debtor, we affirm the order of the bankruptcy
court denying the Debtor’s motion for confirmation with
leave to amend the Debtor’s "disposable income calculation
and plan to reflect the household size [of five]." (J.A. 100.)
See In re Johnson, No. 10-07244-8-JRL, 2011 WL 5902883
(Bankr. E.D.N.C. July 21, 2011).

                              I.

  The facts are not in dispute. Tanya Rene Johnson ("the
Debtor") filed a voluntary petition for Chapter 13 bankruptcy
                          JOHNSON v. ZIMMER                              3
in September 2010. Robert R. Browning was appointed as
Trustee. Upon receiving notice of the Debtor’s motion for
confirmation of a plan, the Debtor’s ex-husband, William H.
Zimmer ("the Creditor"), objected. The basis for the Credi-
tor’s objection was that the proposed plan overstated the
Debtor’s household size, resulting in an inaccurate calculation
of her monthly expenses. The Creditor maintained that as a
result of this alleged error, the Debtor’s proposed Chapter 13
plan improperly showed a "disposable monthly income"
insufficient to make payments on two unsecured loans for
which the Creditor was jointly liable with the Debtor.

   Prior to the bankruptcy court’s consideration of the objec-
tions, the parties stipulated to the following facts: the Debtor
and Creditor share joint custody of their two minor sons. Nei-
ther party pays child support; they share "expenses for cloth-
ing, school supplies, and other incidental expenses for their
sons based on where the sons live when an expense is neces-
sary." (J.A. 92-93.) Out-of-pocket medical expenses are
divided equally. By oral agreement, the Debtor’s sons reside
with her and are in her care and custody for 204 days each
year. The Debtor’s current husband has joint custody of three
children from his previous marriage: two minor sons and a
nineteen-year-old daughter. The Debtor’s step-children reside
with her and her husband approximately 180 days per year.1

   The Debtor’s proposed Chapter 13 plan claimed a house-
hold of seven members, counting individually each person
who resided in her home for any period of time within the
past six months (i.e., the Debtor, her husband, her two chil-
dren, and her three step-children). The Creditor asserted that
the Debtor did not actually have seven members of her house-
hold because the five children and step-children did not live
at her residence full-time. He contended that rather than sim-
ply counting the number of "heads on the bed" to determine
  1
   It is not apparent in the record before us who claims the Debtor’s chil-
dren or step-children as dependents for federal income tax purposes.
4                     JOHNSON v. ZIMMER
household size, the Debtor’s plan should use a method that
better approximated the actual economic impact of each indi-
vidual on the Debtor’s expenses. He asserted that such an
approach would result in a lower calculation of her monthly
expenses such that she would have income available with
which to pay toward her unsecured debts as part of a proper
Chapter 13 plan.

   In examining the parties’ dispute, the bankruptcy court
observed that the Code does not define "household," there
was no binding precedent on point, and that other bankruptcy
courts followed three different approaches to define that term.
In re Johnson, 2011 WL 5902883, at *1-*2. As described in
greater detail below, those three approaches are: the "heads-
on-beds" approach that follows the Census Bureau’s broad
definition of a household as "all the people who occupy a
housing unit," without regard to relationship, financial contri-
butions, or financial dependency; the "income tax dependent"
method derived from the Internal Revenue Manual’s ("IRM")
definition that examines which individuals either are or could
be "included on the debtor’s tax return as dependents"; and
the "economic unit" approach that "assesses the number of
individuals in the household who act as a single economic
unit by including those who are financially dependent on the
debtor, those who financially support the debtor, and those
whose income and expenses are inter-mingled with the debt-
or’s." (J.A. 96-98.)

   The bankruptcy court adopted a variation of the "economic
unit" approach, first assessing the number of individuals
whose income and expenses are intermingled with the Debt-
or’s, and then calculating how much time any part-time resi-
dents were members of the Debtor’s household. In adopting
the "economic unit" approach, the bankruptcy court noted that
the other two definitions were inconsistent with the purpose
of the Code and were the least flexible in terms of adapting
to an individual debtor’s circumstances.
                          JOHNSON v. ZIMMER                              5
   In deciding that part-time residents should count as part-
time members of the Debtor’s "household," the bankruptcy
court acknowledged that "[d]ividing children into fractions is
not ideal," but concluded that this additional step in applying
the economic unit approach best "capture[d] the nuances of
familial support and bonds" and enabled the court to "account
for dependents who reside with the debtor on a part-time basis
. . . in calculating variable costs such as food, utilities, and
out-of-pocket health care expenses." (J.A. 98, 99.) In re John-
son, 2011 WL 5902883, at *2-*3. Accordingly, the court
relied on the parties’ stipulated facts to determine that each of
the Debtor’s two sons constituted .56 members of the Debt-
or’s household (residing with her 204 days out of a possible
365), and that each of the Debtor’s three step-children consti-
tuted .49 members of her household (residing with her 180
days out of a possible 365).2 Id. at *3.

   Implementing this fractional economic unit approach thus
resulted in the Debtor having a total of 2.59 children in her
household full-time, which the court then rounded up to three
children. Thus, the Debtor, her husband, and the deemed three
children yielded a "household" of five persons. The bank-
ruptcy court also noted that the Debtor could claim "any par-
ticular expenses . . . that the debtor must meet given the
family’s total size of seven" as itemized costs in an amended
proposed plan. (J.A. 99-100.) Id. Consequently, it denied the
Debtor’s motion for confirmation of a plan, but granted leave
to amend the plan based on re-calculation of the Debtor’s dis-
posable income based on a household size of five.

   The bankruptcy court certified the issue of the determina-
tion of the "household" size for direct interlocutory appeal.
We granted the Debtor’s petition for permission to appeal,
  2
   The bankruptcy court further noted that although the Debtor’s step-
daughter was over the age of 19, it appeared from the stipulated facts that
she was "financially dependent" on the Debtor. (J.A. 99 n.5.)
6                          JOHNSON v. ZIMMER
thus satisfying the requirements for the appeal under 28
U.S.C. § 158(a)(3), (d), and Fed. R. Bankr. P. 8003(d).3

                                    II.

                     A.    Statutory Framework

   We review "the appropriate statutory interpretation of the
Bankruptcy Code . . . de novo." Botkin v. DuPont Cmty.
Credit Union, 650 F.3d 396, 398 (4th Cir. 2011). In undertak-
ing this review, we first set forth the relevant statutory provi-
sions, and then describe the approaches bankruptcy courts
have adopted as well as the parties’ arguments relating to
each. For the reasons then articulated, we conclude that there
is no statutorily mandated approach and that the Code’s pur-
poses were best served in this case by the "economic unit"
approach as applied by the bankruptcy court to calculate the
Debtor’s "household" size. Accordingly, we affirm the order
of the bankruptcy court.

  In Hamilton v. Lanning, 130 S. Ct. 2464 (2010), the
Supreme Court summarized the key features of a Chapter 13
bankruptcy proceeding:

        Chapter 13 . . . provides bankruptcy protection to
        "individual[s] with regular income" whose debts fall
        within statutory limits. 11 U.S.C. §§ 101(30), 109(e).
        Unlike debtors who file under Chapter 7 and must
        liquidate their nonexempt assets in order to pay cred-
        itors, see §§ 704(a)(1), 7126, Chapter 13 debtors are
        permitted to keep their property, but they must agree
        to a court-approved plan under which they pay credi-
        tors out of their future income, see §§ 1306(b), 1321,
        1322(a)(1), 1328(a). A bankruptcy trustee oversees
    3
   The Trustee is an intervenor in this appeal, on the side of the Creditor.
For purposes of simplicity, we address their joint arguments as those of
the Creditor.
                         JOHNSON v. ZIMMER                           7
      the filing and execution of a Chapter 13 debtor’s
      plan. § 1322(a)(1); see also 28 U.S.C. § 586(a)(3).

      ...

      [I]f a trustee or an unsecured creditor objects to a
      Chapter 13 debtor’s plan, a bankruptcy court may
      not approve the plan unless it provides for the full
      repayment of unsecured claims or "provides that all
      of the debtor’s projected disposable income to be
      received" over the duration of the plan "will be
      applied to make payments" in accordance with the
      terms of the plan. 11 U.S.C. § 1325(b)(1); see also
      § 1326(b)(1) (2000 ed.).

Id. at 2468-69.

   One of the many changes to the Code arising from the
BAPCPA was the tightening of how a Chapter 13 debtor’s
"projected disposable income" is calculated. Although "pro-
jected disposable income" remained an undefined term in the
Code, the BAPCPA "specified in some detail how ‘disposable
income’ is to be calculated." Id. at 2469. "‘Disposable
income’ is now defined as ‘current monthly income received
by the debtor’ less ‘amounts reasonably necessary to be
expended’ for the debtor’s maintenance and support, for qual-
ifying charitable contributions, and for business expenditures.
§ 1325(b)(2)(A)(i) and (ii) (2006 ed.)." Id. "The phrase
‘amounts reasonably necessary to be expended’ in
§ 1325(b)(2) is . . . newly defined" and how it is calculated
depends on whether the debtor’s current monthly income is
above or below the median for his or her state. Id. at 2470.
The determination of how to calculate a debtor’s "amounts
reasonably necessary to be expended" is based, in part, on the
size of a debtor’s "household." See § 1325(b).4 "Household"
is not defined in the Code.
  4
  Specifically, a debtor’s "household" size is relevant to determining
how much the debtor can deduct for two portions of his "amounts reason-
8                          JOHNSON v. ZIMMER
   Rather than including "the full amount for ‘maintenance or
support’" (the calculation for below-median-income debtors),
an above-median-income debtor can only include "certain
specified expenses." Hamilton, 130 S. Ct. at 2470 (citing
§§ 707(b)(2), 1325(b)(3)(A)). Section 1325 directs above-
median-income debtors to use the "means test" set forth in
§ 707(b)(2) as the basis for calculating those expenses. The
"means test" formulation "is reflected in a schedule (Form
22C) that a Chapter 13 debtor must file." Id. at 2470 n.2. Sec-
tion 707(b)’s means test uses standardized expenditure figures
in lieu of an above-median income debtor’s actual monthly
living expenses. Those amounts are derived from the Internal
Revenue Service (IRS) National Standards and Local Stan-
dards tables for the geographic area in which the debtor
resides. Debtors are also permitted to include their actual
monthly expenses for certain categories of expenditures fall-
ing under the IRS’s "Other Necessary Expenses." The calcu-
lations under § 707(b) are based on a fixed number of
individuals: "the debtor, the dependents of the debtor, and the
spouse of the debtor in a joint case, if the spouse is not other-
wise a dependent." § 707(b)(2)(A)(ii)(I). The term "depen-
dent" as used in § 707(b) is not defined in the Code either.

  The means test "supplants the pre-BAPCPA practice of cal-
culating debtors’ reasonable expenses on a case-by-case basis,
which led to varying and often inconsistent determinations."
Ransom v. FIA Card Services, N.A., 131 S. Ct. 716, 722
(2011). Adopting the means test was "‘[t]he heart of [BAPC-
PA’s] consumer bankruptcy reforms,’" Id. at 721 (quoting
H.R. Rep. No. 109-31, pt. 1, p.2 (2005)), and was designed

ably necessary to be expended": the amounts "for the maintenance or sup-
port of the debtor or a dependent of the debtor, or for a domestic support
obligation . . ." and, "if the debtor is engaged in business, for the payment
of expenditures necessary for the continuation, preservation, and operation
of such business." § 1325(b)(2)(A)(i), (iii); § 1325(b)(3). "Dependent," as
used in this subsection is not defined.
                         JOHNSON v. ZIMMER                     9
"to help ensure that debtors who can pay creditors do pay
them." Id. (emphasis in original).

                    B.    Statutory Analysis

                          1.   Overview

   As an initial matter, the Debtor briefly posits that resolving
which method should be used to calculate her household size
may not ultimately be determinative of her case. This is so,
in her view, because under either parties’ method of calculat-
ing household size (i.e., five or seven members), the Debtor
remains an above-median-income debtor under § 1325. Con-
sequently, she must use the means test set forth in
§ 707(b)(2), which directs a debtor to include herself, her "de-
pendents," and in appropriate cases her spouse, in the required
calculations. And she observes that the sum of those individu-
als may not be the same as her "household" size, depending
on how "dependents" and "household" are each defined. The
Debtor contends that the "dispositive" issue in her case will
be the application of § 707(b)’s means test, which requires a
determination of who are her "dependents." On this matter,
the Debtor contends the Court should "adopt an ordinary and
common meaning of the word dependent" and that the mean-
ing of "household" is irrelevant. (Br. for Appellant at 14-15.)

   The Creditor agrees that "[t]he Court could recognize that
the definition of ‘dependent’ [in § 707(b)(2)] is the real
issue," but does not develop this idea further. (Br. for Appel-
lee at 24.) Instead, he focuses on why § 707(b)(2)’s use of the
term "dependent" should not be used as a basis for defining
"household" according to the IRS definition of "dependents."

   While the Debtor is correct that her "household" size may
not be the "dispositive" inquiry in determining her disposable
income, the determination of "household" remains a signifi-
cant component of the § 1325(b) scheme. The purpose of
§ 1325(b) is to determine a debtor’s ability to pay creditors by
10                        JOHNSON v. ZIMMER
determining his or her projected disposable income. The com-
plex formula used for that calculation deducts the debtor’s
expenses ("amounts reasonably necessary to be expended")
from his or her monthly income. As an initial step in deter-
mining the debtor’s "amounts reasonably necessary to be
expended," § 1325(b)(3) directs debtors to calculate the rele-
vant median family income for his or her geographic area
based on the debtor’s "household" size. Accordingly, we
decline the Debtor’s invitation to ignore how the bankruptcy
court calculated her "household" size.

   The bankruptcy court’s order is limited to the § 1325(b)
determination of how the Debtor should calculate her "house-
hold" size. In re Johnson, 2011 WL 5902883, *1-*3. It
resolved that issue and ordered the Debtor to file an amended
Form 22C and proposed plan based on the court’s conclusion
that she has a household of five. In so doing, it did not specifi-
cally address how the § 707(b) means test calculation should
be performed. Accordingly, what the Debtor identifies as the
"dispositive" means test calculations have not yet been per-
formed or ruled upon in the bankruptcy proceedings. It would
be premature for us to consider that issue now.5
  5
    Although the Debtor discounts the significance of the § 1325(b)
"household" size in her case, the calculation is an important preliminary
step in assessing the "amounts reasonably necessary to be expended" for
purposes of determining her projected disposable income. As discussed in
greater detail below, the "amounts reasonably necessary to be expended"
deduction from the Debtor’s monthly income includes an amount "for the
maintenance or support of the debtor or a dependent of the debtor."
§ 1325(b)(2)(A)(i). This amount, in turn is determined by the means test
if the Debtor is an above-median income Debtor. § 1325(b)(3).
   In deciding whether the Debtor is an above-median income debtor, she
must identify whether her "current monthly income, when multiplied by
12, [is] greater than" "the highest median family income of the applicable
State for a family of 4 or fewer individuals, plus $625 per month for each
individual in excess of 4." In making this calculation, the Debtor must use
either a household size of five or seven. Whether she uses five or seven
will alter her final calculation by $1,250 per month, or a total of $15,000
                          JOHNSON v. ZIMMER                            11
   We also observe that the language in § 707(b)(2)(A)(ii)(I)
referring to "the debtor, the dependents of the debtor, and the
spouse of the debtor in a joint case, if the spouse is not a
dependent," is not the totality of the means test calculation.6
In addition to the word "household" being used in other parts
of § 707(b), see, e.g., § 707(b)(2)(A)(ii)(II), a debtor is also
permitted to claim certain itemized deductions based on actual
expenses for items such as "housing and utilities" if they are
"reasonable and necessary." E.g., § 707(b)(2)(A)(ii)(V). At
various times, both §§ 1325(b) and 707(b) refer alternatively
to a debtor’s "dependents," "dependent child[ren]," "house-
hold," "family," and "immediate family." As discussed infra
pp. 16-17, in order to understand what Congress meant by
each of these undefined terms, they must be understood in
context and in light of each other. Our interpretation of
"household"—one of the first of these terms used in a Chapter
13 debtor’s calculation of his or her disposable income—will
impact how these other terms are understood as well.

   In sum, a debtor’s entire § 707(b) means test calculation
will be affected by the threshold determination of how many
people are part of her "household," as determined for pur-
poses of § 1325(b). Moreover, the bankruptcy court’s review
of the appropriateness of a debtor’s means test calculations,
e.g., whether the debtor is claiming "reasonable and neces-
sary" additional sums for his or her "housing and utilities,"
will likely also be informed by the debtor’s § 1325(b) "house-

for the twelve-month period. While in either case, the result may be that
she is an above-median income debtor, she still must go through the
required calculations to reach the § 707(b) means test alternative method
of calculating her "amounts reasonably necessary to be expended." In turn,
as discussed above, the Debtor’s "household" size under § 1325(b) will
impact how she calculates her "amounts reasonably necessary to be
expended" under the § 707(b) means test.
   6
     Because it is beyond the scope of the bankruptcy court’s order, we do
not address what "dependents" means for purposes of § 707(b)’s means
test calculations.
12                      JOHNSON v. ZIMMER
hold" size. The bankruptcy court appears to have recognized
such nuances to the means test calculations when noting that
the Debtor could include "any particular expenses [that] exist
that the [D]ebtor must meet given the family’s total size of
seven" "in an amended Form 22C and provide documentation
of those costs." (J.A. 100.) In re Johnson, 2011 WL 5902883,
at *3. For all of these reasons, we conclude that it is necessary
for us to resolve whether the bankruptcy court properly calcu-
lated the Debtor’s "household" size under § 1325(b).

              2.    Calculating "Household" Size

   As noted, § 1325(b)(2) contains the provisions for calculat-
ing a debtor’s "disposable income" in order to assess his or
her ability to pay debts as part of a Chapter 13 plan. At its
most basic level, the relevant formula is that the debtor’s dis-
posable income equals the debtor’s "current monthly income"
"less amounts reasonably necessary to be expended."
§ 1325(b)(2). A debtor’s "household" size is relevant to deter-
mining how to calculate certain parts of the debtor’s "amounts
reasonably necessary to be expended." § 1325(b)(3).

   Despite the centrality of the term to the requisite analysis,
the Code does not state how the size of a debtor’s "house-
hold" under § 1325(b) is to be calculated for determining his
or her disposable income. From this void comes the primary
issue before us: whether the bankruptcy court erred in using
a fractional economic unit approach to determine the Debtor’s
"household" size for purposes of conducting its review of the
disposable income calculation.

                   a.   The Party’s Arguments

   The Debtor would have us answer this query in the affirma-
tive, contending that the bankruptcy court erred in looking
past the "ordinary and common meaning of statutory words
that Congress declined to define." (Br. for Appellant 16.) She
asserts that her proffered methodology, the heads-on-beds
                        JOHNSON v. ZIMMER                        13
approach, is consistent with "[t]he expansive [dictionary] def-
inition of household" and that it is "logical and ‘fair’" to rely
on the Census Bureau’s correspondingly broad definition of
"household" because § 1325 refers debtors to Census Bureau
statistics to determine a "median family income."7 (Id. at 18.)
She also posits that if Congress had intended to require famil-
ial or economic ties to limit the definition of "household," it
could have used a word that connotes such limits, such as the
terms "family" or "dependents," which are used elsewhere in
the Code. (Id. at 17-19.) She thus concludes that the heads-on-
beds approach best reflects what Congress intended by
"household," and that the bankruptcy court usurped Congress’
legislative function by utilizing any other definition of
"household." (Id. at 20-23.)

   In response, the Creditor asserts that undefined terms are
construed by the terms that surround it, and that the bank-
ruptcy court correctly rejected the heads-on-beds approach
and adopted the economic unit approach. He contends that the
Code’s purpose and text are best served by using a definition
of "household" that is based on the financial interdependence
of the debtor and those persons comprising the debtor’s
"household." (Br. for Appellee 14-16.) The Creditor argues
that the heads-on-beds approach is too broad and "can lead to
anomalies that are inconsistent with the purpose of the means
test" and the Code because it merely counts individuals based
on presence in the debtor’s residence without examining
whether they are part of the debtor’s financial situation. (Id.
at 16.) Furthermore, he submits that the Census Bureau’s
expansive definition of "household" is not incorporated into
the Code and that adopting it does not make sense given the
different objectives of the Census and bankruptcy proceed-
ings. In conclusion, the Creditor posits that the bankruptcy
court’s approach "provides an accurate snapshot of the Debt-
  7
   The Code defines "median family income" as "the median family
income both calculated and reported by the Bureau of the Census." 11
U.S.C. § 101(39A)(A).
14                     JOHNSON v. ZIMMER
or’s household size when considered over a period of time,"
and thus was an appropriate method to calculate her house-
hold "given the complexities of today’s family structure." (Id.
at 19.)

  Neither party advocates that the bankruptcy court should
have used the income tax dependent method of calculating
household size. Indeed, other than defining the approach, the
Debtor does not address it at all. The Creditor posits that this
approach is inconsistent with the purpose of the Code, but
submitted during oral argument that it was at least a better
approach than the "heads on beds" definition, should the court
not adopt the "economic unit" approach.

                         b.   Analysis

   As always, we begin with the statute, "bearing in mind that
we should give effect to the legislative will as expressed in
the language." United States v. Murphy, 35 F.3d 143, 145 (4th
Cir. 1994); see also Pennsylvania Dep’t of Public Welfare v.
Davenport, 495 U.S. 552, 557-58 (1990) (stating that con-
struction of terms in the Bankruptcy Code "is guided by the
fundamental canon that statutory interpretation begins with
the language of the statute itself"). Where statutory language
is "facially clear and ‘within the constitutional authority of
[Congress], the sole function of this [C]ourt[ ] is to enforce it
according to its terms.’" Murphy, 35 F.3d at 145 (internal
quotation marks and citation omitted). In order "[t]o deter-
mine whether the language is plain, we consider ‘the language
itself, the specific context in which that language is used, and
the broader context of the statute as a whole.’" Newport News
Shipbuilding & Dry Dock Co. v. Brown, 376 F.3d 245, 248
(4th Cir. 2004) (quoting Robinson v. Shell Oil Co., 519 U.S.
337, 341 (1997)).

   In undertaking this inquiry, words that are not defined in
the relevant statutory provisions are typically "interpreted as
taking their ordinary, contemporary, common meaning."
                      JOHNSON v. ZIMMER                      15
United States v. Lehman, 225 F.3d 426, 428 (4th Cir. 2000)
(quoting Perrin v. United States, 444 U.S. 37, 42 (1979)). The
Court "customarily turn[s] to dictionaries for help in deter-
mining whether a word in a statute has a plain or common
meaning." Nat. Coalition for Students v. Allen, 152 F.3d 283,
289 (4th Cir. 1998). In this instance, however, reviewing the
dictionary definition of "household" does not resolve the mat-
ter because this term has multiple definitions of varying scope
and consequence. For example, Black’s defines the noun
"household" as "1. A family living together. 2. A group of
people who dwell under the same roof." Black’s Law Dictio-
nary 744 (7th ed. 1999). Webster’s defines the term as "those
who dwell under the same roof and compose a family : a
domestic establishment; specif[ically] : a social unit com-
prised of those living together in the same dwelling place."
Webster’s Third New International Dictionary (Unabridged)
1096 (2002 ed.).

   Although the Debtor relies on the expansive definition of
the word to support her argument, by doing so, she necessar-
ily overlooks other aspects of these dictionary definitions that
are narrower, and would cut against her interpretation. Thus
while the heads-on-beds approach looks solely to how many
individuals reside under one roof, that definition ignores other
components of the dictionary definitions of "household" that
limit it to individuals who comprise a "family" or "a domestic
establishment." These components of the "ordinary" dictio-
nary definition suggest that a "household" also consists of
something beyond co-residency. It is therefore not evident
from the word "household" alone which common and ordi-
nary definition Congress intended to apply in the § 1325(b)
analysis. A statutory interpretation of "household" could be
crafted in several different ways that would yield different
household sizes depending on which dictionary definition is
used.

   As noted, it is a "cardinal rule" of statutory interpretation
that "statutory language must be read in context [because] a
16                     JOHNSON v. ZIMMER
phrase gathers meaning from the words around it." Gen.
Dynamics Land Sys., Inc. v. Cline, 540 U.S. 581, 596 (2004)
(citation and internal quotation marks omitted). In some cases,
"[t]he meaning of a word that appears ambiguous if viewed
in isolation may become clear when [it] is analyzed in light
of the terms that surround it." Smith v. United States, 508 U.S.
223, 229 (1993).

   Context provides some guidance in this case, but ultimately
does not resolve the fundamental uncertainty of what Con-
gress intended "household" to mean. On the one hand, Con-
gress used the word "household" as opposed to "family,"
"dependent child," or "dependent," all of which are used else-
where in the surrounding and cross-referenced Code provi-
sions. Consistent with the principle that "[t]he use of different
terms within related statutes generally implies that different
meanings were intended," this would often mean that Con-
gress intended the term "household" to mean something other
than what those terms mean. See Cunningham v. Scibana, 259
F.3d 303, 308 (4th Cir. 2001) (quoting 2A Norman J. Singer,
Sutherland’s Statutes and Statutory Construction, § 46.06, at
195 (6th ed. 2000)). On the other hand, as set forth above, the
dictionary definitions of "household" overlap with each of
these terms to varying degrees, as "household" may or may
not be defined to include the concept of familial connection
or domestic interconnectedness.

   Further muddying the waters is the statute’s own use of dif-
ferent terms for aspects of the same calculation. Section
1325(b)(3) states that a debtor should use his or her "house-
hold" size and determine the "median family income" for "1
earner" if the household size is one; for "a family of the same
number or fewer individuals" for a "household size of 2, 3, or
4 individuals"; or for "a family of 4 or fewer individuals, plus
$625 per month for each individual in excess of 4" for a
"household exceeding 4 individuals." It is not entirely clear
from this language whether Congress intended for the addi-
tional references to "family" to serve as qualifiers to the defi-
                          JOHNSON v. ZIMMER                            17
nition of "household," or whether "family" simply refers to
the cross-referenced "median family income" statistics the
debtor is supposed to use when comparing his independently
defined "household" size. In either event, it is not immedi-
ately clear how to define "family" even as part of the determi-
nation of a "household."

   Similarly, § 1325(b)(3) uses the number in the debtor’s
"household" to explain how a debtor is to calculate two com-
ponents of the "amounts reasonably necessary to be
expended" under § 1325(b)(2)(A)(i) and (B). For example,
subsection (A)(i) includes expenses the debtor may have for
the "maintenance or support of the debtor or a dependent of
the debtor, or for a domestic support obligation." (Emphasis
added.) In addition, § 1325(b)(3) instructs above-median
income debtors to use § 707(b)’s means test to perform their
"amounts reasonably necessary to be expended" calculation,
and § 707(b) also refers to a debtor’s "dependents" as opposed
to his or her "household." Congress’ use of "dependents" in
both of these other statutory provisions that directly relate to
the same calculation that is to occur in § 1325(b)(3) would
tend to suggest that although Congress used "dependent" and
"household" at different points, they may nonetheless have
related meanings.

   In addition to and arising from these immediate contextual
conundrums, bankruptcy courts have offered reasoned expla-
nations for why one method of defining "household" is more
or less appropriate than others based on the context within
§ 1325(b), the BAPCPA amendments, and the Code as a whole.8
                                               (Text continued on page 19)

  8
    Most of the bankruptcy courts to address the issue have noted the lack
of a definition of "household" in the Code, and have provided some expla-
nation for why one or another approach is most consistent with congres-
sional intent. As discussed infra p. 19-20, the bankruptcy court in In re
Ellringer, 370 B.R. 905 (Bankr. D. Minn. 2007), concluded that the Cen-
sus Bureau definition of "household" should be used because that is the
definition used in the Census Bureau’s creation of the median family
18                         JOHNSON v. ZIMMER
income statistics. Id. at 910-11. Other bankruptcy courts to apply this
approach have noted that while the "economic unit" approach may have
appealing aspects to it, nothing in the word "household" or the relevant
statutory text suggests that the individuals in a household be financially
interconnected. E.g., In re Epperson, 409 B.R. 503, 506-07 (Bankr. D.
Ariz. 2009) ("Congress does not require courts to take into account finan-
cial contribution of the household member, relationship to the debtor, and
dependency when determining household size. Absent Congressional
direction, it is inappropriate to consider a household member’s depen-
dency on the [d]ebtor when determining household size; accordingly,
household should be understood in the ordinary sense of the word.")
(internal quotation marks and citation omitted).
   The bankruptcy court in In re Law, 2008 Bankr. LEXIS 1198 (Bankr.
D. Kan. 2008), concluded that § 1325(b)’s cross-reference to
§ 707(b)—which only allows debtors to claim "dependents" and refers to
the IRS tables—meant that the Code "consistently limits allowable
expenses to those of the debtor, the debtor’s dependents, and the spouse
of the debtor," and thus the term "household" should be restricted to those
individuals a debtor can claim as dependents on his or her income tax fil-
ings. Id. at *19.
    In contrast, the bankruptcy court in In re Jewell, 365 B.R. 796 (Bankr.
S.D. Ohio 2007), was "unwilling to accept the broad definitions of [house-
hold] suggested by the Debtors of ‘heads on beds’" because it believed
that definition was "inconsistent with the methodology and purpose" of the
test to "calculate[e] a debtor’s ‘disposable income.’" Id. at 800. It also
noted that the income tax dependent method was too narrow "inasmuch as
it fails to recognize those instances when a debtor may be actually provid-
ing support for a household member, but the circumstances do not fall
neatly within the parameters envisioned by the [tax code]." Id. at 801. It
also noted that even the IRS recognized "reasonable exceptions" to the
principle that "the number of household members allowed should gener-
ally be the same as those claimed as dependents on the taxpayer’s tax
returns." Id. Consistently, the bankruptcy courts that have applied the
"economic unit" approach over the other methods have pointed to its flexi-
bility to the financial status of the debtor, and how its results provide the
courts with the best tools to achieve the Code’s goal of providing a realis-
tic assessment of the debtor’s financial obligations. See In re Herbert, 405
B.R. 165, 169 (Bankr. W.D.N.C. 2008); see also In re Robinson, 449 B.R.
473, 478-82 (Bankr. E.D. Va. 2011) (same, and delineating similar reasons
for rejecting the other methods); Morrison, 443 B.R. 378, 384-87 (Bankr.
M.D.N.C. 2011) (same).
                          JOHNSON v. ZIMMER                             19
However, none of these approaches is directly required by the
statutory language and is consequently based on inference and
implication to one degree or another.

   These are the hallmarks of statutory language that is any-
thing but plain. Because the term "household" "lends itself to
more than one reasonable interpretation," it is ambiguous. See
Newport News Shipbuilding & Dry Dock Co., 376 F.3d at 248
(quoting United States ex rel Wilson v. Graham Cnty., 367
F.3d 245, 248 (4th Cir. 2004)).9 Accordingly, "our obligation
is to find that interpretation which can most fairly be said to
be imbedded in the statute, in the sense of being most harmo-
nious with its scheme and the general purposes that Congress
manifested." Id. Put differently, where statutory language is
ambiguous, we "turn to other evidence to interpret the mean-
ing of the provision," interpreting provisions harmoniously,
where possible, or by reference to the legislative history, and
always with the goal of ascertaining congressional intent. See
New Cingular Wireless PCS, LLC v. Finley, 674 F.3d 225,
249 (4th Cir. 2012) (internal quotation marks and citations
omitted). Our next step, then, is to determine which approach
best corresponds to Congress’ intent despite the ambiguous
meaning of the precise text it has used.

   We begin by examining whether the heads-on-beds
approach best reflects Congress’ intent in requiring a debtor
to determine his or her "household" size, as the Debtor con-
tends. A handful of bankruptcy courts have adopted the
heads-on-beds approach, using the Census Bureau definition

  9
    As one bankruptcy court noted, if § 1325(b) was "so plain, so clear, so
unambiguous that the [c]ourt need look no further to determine its mean-
ing . . . then how could [so many] courts have interpreted it one way and
[so many other] courts have interpreted it in exactly the opposite way?
Doesn’t the concept of ‘plain’ meaning carry with it the implication that
the same meaning would be ‘plain’—ordinary, literal and obvious—to
every reader?" Morrison, 443 B.R. at 387 n.6 (quotation marks and cita-
tion omitted).
20                     JOHNSON v. ZIMMER
of "household," although they use different—and in some
cases no—reasons to explain why. Some bankruptcy courts
have stated that this definition of "household" is simply its
plain meaning. E.g., In re Smith, 396 B.R. 214, 215-18
(Bankr. W.D. Mich. 2008). For the reasons set forth above,
we reject that conclusion. Other bankruptcy courts do not spe-
cifically identify how they reach that conclusion, but base
their use of the heads-on-beds approach upon § 1325(b)’s ref-
erence to Census Bureau statistical data. In Ellringer, for
example, the bankruptcy court concluded that because
§ 1325(b)(2) refers to the "median family income," and 11
U.S.C. § 101(39A)(A) defines "median family income" by
reference to the Census Bureau’s reports, "the Census Bureau
provides the most appropriate definition of ‘household.’" Id.
at 910-11; see also, e.g., In re Bostwick, 406 B.R. 867, 872-
73 (Bankr. D. Minn. 2009); In re Fleishman, 372 B.R. 64, 67-
68 (Bankr. D. Or. 2007).

   We are not persuaded that Congress intended for "house-
hold" to be so broadly defined. At the outset, nothing in
§ 1325(b) directly or indirectly incorporates the Census
Bureau’s definition of "household." Although there is a cross-
reference to the Census Bureau’s median income tables, that
is not sufficient to demonstrate a congressional intent to adopt
the usage utilized by the Census Bureau in its wholly separate
sphere of government work. Moreover, while the use of
"household" as opposed to "family" or "dependents" (terms
used elsewhere in § 1325(b)(2)) would indicate that the term
means something different from those words, that does not
automatically indicate that Congress intended for the term
"household" to be synonymous with the Census Bureau’s def-
inition and refer to any person living in a particular residence.
Nothing in § 1325(b) supports the conclusion that a bank-
ruptcy court is required or intended to use such a broad defi-
nition.

  In the absence of clear direction in the Code to use the
heads-on-beds approach, the question becomes whether the
                         JOHNSON v. ZIMMER                           21
bankruptcy court erred in failing to choose that method over
other possible approaches. On this point, we agree with the
majority of bankruptcy courts in concluding that the heads-
on-beds approach using the Census Bureau’s expansive defi-
nition of "household" is inconsistent with the purpose and
objectives of the Code. As noted, the Census Bureau defines
a "household" as "all of the people, related and unrelated, who
occupy a housing unit." Ellringer, 370 B.R. at 911 (internal
quotation marks and citation omitted). This definition serves
the Census Bureau’s need to compile demographic informa-
tion identifying the number of people in a particular geo-
graphic region. It is wholly unrelated to any bankruptcy
purpose and does not serve the Code’s objective of identify-
ing a debtor’s deductible monthly expenses and, ultimately,
his or her disposable income.

   As the Jewell bankruptcy court observed, the Census
Bureau definition is at odds with the purpose of § 1325(b)
because "[i]f a person lives in the home with the debtor but
the debtor does not support that person, then inclusion of that
person for purposes of calculating the applicable median fam-
ily income and disposable income would give rise to a faulty
calculation and would result in an inaccurate figure for both."
365 B.R. at 800; see also Herbert, 405 B.R. at 169 (criticizing
the heads-on-beds approach as being "too broad").

   The calculation of a debtor’s monthly income and expenses
is aimed at ensuring that debtors pay the amount they can rea-
sonably afford to pay to creditors. It makes little sense to
allow debtors to broadly define their "households" so as to
include individuals who have no actual financial impact on
the debtor’s expenses. The over-inclusion of individuals in a
debtor’s household size would lead to an artificially high cal-
culation of the debtor’s "amounts reasonably necessary to be
expended" each month, and thus to an incorrect determination
of the debtor’s disposable income and ability to pay creditors.10
  10
    While the heads-on-beds approach runs a substantial risk of being
over-inclusive for purposes of § 1325(b)’s calculations, we note that in
22                        JOHNSON v. ZIMMER
This result would be entirely at odds with the stated purpose
of the BAPCPA: "The heart of the bill’s consumer bankruptcy
reforms consists of the implementation of an income/expense
screening mechanism (‘needs-based bankruptcy relief’ or
‘means testing’), which is intended to ensure that debtors
repay creditors the maximum they can afford." H.R. Rep. No.
109-31(I), *89. Because "household" should be interpreted
consistent with the context of § 1325(b), the BAPCPA, and
the Code as a whole, we conclude the bankruptcy court did
not err in rejecting the heads-on-beds approach.

   Next, we consider whether the bankruptcy court erred in
using the "economic unit" approach. As set forth above,
because the text does not define "household" and leaves room
for different connotations, the economic unit approach does
not inherently contradict the language of § 1325(b). And
unlike the heads-on-beds approach, the economic unit
approach is consistent with § 1325(b), the BAPCPA, and the
Code as a whole. By examining the financial interdependence
of individuals to determine whether someone is an economic
part of the debtor’s household, bankruptcy courts are able to
avoid over- and under-inclusive results that would result by
artificially defining "household" according to factors unre-
lated to which individuals within a residence impact the debt-
or’s financial situation. The approach is flexible because it
recognizes that a debtor’s "household" may include non-
family members and individuals who could not be claimed as
dependents on the debtor’s federal income tax return, but who
nonetheless directly impact the debtor’s financial situation.
See Morrison, 443 B.R. at 388; Herbert, 405 B.R. at 169;
Robinson, 449 B.R. at 481-82. Accordingly, it is consistent

certain cases it may also be under-inclusive. There may be situations in
which a bankruptcy court determines it is appropriate to include within a
debtor’s "household" an individual who does not live with the debtor, but
is part of the debtor’s reasonably necessary expenses, such as a dependent
relative in a nursing home or assisted medical care facility.
                      JOHNSON v. ZIMMER                      23
with § 1325(b)’s purpose of identifying a debtor’s disposable
income by identifying a debtor’s "amounts reasonably neces-
sary to be expended" each month and determining what
amount a debtor is able to pay to his or her creditors.

   Under this method, a debtor’s "household" would include
individuals who operate as an "economic unit" with the
debtor: those the debtor financially supports and those who
financially support the debtor. In other words, those whose
income and expenses are interdependent with the debtor’s are
part of his or her "household" for purposes of § 1325(b). Such
financial intermingling is an appropriate factor in determining
"household" size under § 1325(b)(2) because the debtor’s
finances are the focal point of the Code. Indeed, § 1325(b) is
specifically directed at determining a debtor’s disposable
income, which is defined as currently monthly income less
"amounts reasonably necessary to be expended."
§ 1325(b)(2). The "amounts reasonably necessary to be
expended" are calculated based, in part, on the relevant
median family income for the size of the debtor’s household.
Thus, the entire purpose of identifying a debtor’s household
size is to use that number to determine his or her financial
obligations and ability to pay. A definition of "household"
that is also tailored to reflect a debtor’s financial situation
focuses directly upon the ultimate purpose of the Code.

   The "economic unit" approach is also consistent with other
components of the § 1325(b)(2) analysis. For example, a debt-
or’s disposable income is based, in part, on the debtor’s "cur-
rent monthly income," a term that is defined in 11 U.S.C.
§ 101(10A) to mean "the average monthly income from all
sources that the debtor receives (or in a joint case the debtor
and the debtor’s spouse receive) without regard to whether
such income is taxable income, derived during [a specified
period of time]" "and" "any amount paid by any entity other
than the debtor (or in a joint case the debtor and the debtor’s
spouse), on a regular basis for the household expenses of the
debtor or the debtor’s dependents (and in a joint case the debt-
24                    JOHNSON v. ZIMMER
or’s spouse if not otherwise a dependent) . . . ." Id. (emphases
added). Since the "plus" side of the current monthly income
part of the equation would include financial contributions
from various outside sources, it is also logical to include in
the amount deducted therefrom the financial liability of the
debtor for the members of the debtor’s "household" on the
opposing side of the equation. The relevance on either side of
the equation is established by the actual financial connection
to the debtor, not mere physical presence or a federal income
tax status. Therefore, it makes sense to define "household"
with reference to whether the person’s "income or expenses
are inter-mingled or interdependent with [the] debtor," and
whether the individuals "are acting as a single economic unit."
See Morrison, 443 B.R. at 386. The extent to which that
household member increases the debtor’s "current monthly
income" due to financial contributions set forth under
§ 101(10A) or increases the debtor’s "amounts reasonably
necessary to be expended" under § 1325(b)(2) would then be
determined according to each provision. For each of these rea-
sons, we conclude that the bankruptcy court did not err in
adopting the economic unit approach in its § 1325(b) analysis.

   As noted, neither party directly advances the third
approach—the IRM definition and income tax dependent
model—as the best method of defining "household" for
§ 1325(b) purposes. We agree with the Creditor that there are
numerous limitations that this approach would place on the
bankruptcy court’s ability to accurately determine a debtor’s
household size. While there might be a case where the income
tax dependent model could be feasible for § 1325(b) purposes,
the case at bar ably demonstrates why that case would be a
rare case indeed. In contrast to the "economic unit" approach,
the income tax dependent approach fails to match the goals of
the BAPCPA and the Code.

  Bankruptcy courts have articulated the income tax depen-
dent method to define a "household" as the same number of
individuals as "those allowed as dependents on the taxpayer’s
                           JOHNSON v. ZIMMER                              25
tax returns," Jewell, 365 B.R. at 800, or "the people who
could be or are included on the debtor’s tax return as depen-
dents." Morrison, 443 B.R. at 385.11 The reason some courts
have concluded that using this definition is appropriate or
even required is because of § 1325(b)’s cross-reference to
§ 707(b). Above-median income debtors (a status determined,
in part, based on the debtor’s "household" size) must use
§ 707(b)’s means test to determine their "amounts reasonably
necessary to be expended," and the means test includes in its
formula "the debtor, the debtor’s dependents, and the spouse
of the debtor in a joint case, if the spouse is not otherwise a
dependent." § 707(b)(2)(A)(ii)(I) (Emphasis added.) The
means test specifically refers debtors to use certain IRS tables
(the National Standards and Local Standards) as part of their
calculations in determining deductible monthly expenses.12
Because these provisions contain two parts of the same calcu-
lation, and because § 1325(b) refers to "household" while
§ 707(b) refers to "dependents," there is some logic to defin-
ing the terms consistently.

  That said, there are three factors that—as with the Census
Bureau definition—negate the appropriateness of using this
definition for purposes of § 1325(b). First, neither § 707(b)
nor § 1325(b) (nor any other Code provision) expressly incor-
  11
       The IRS defines "dependent" as a qualifying child or relative and
takes into consideration numerous factors, unrelated to any bankruptcy
purpose, as set forth in 26 U.S.C. § 152 (defining "dependent" for federal
income tax purposes).
    12
       A debtor using the means test is permitted to deduct not only the "ap-
plicable monthly expense amounts specified" in the tables, but also "the
debtor’s actual monthly expenses for the categories specified as Other
Necessary Expenses [by the IRS] for the area in which the debtor resides
. . . ." § 707(b)(2)(A)(ii)(I). Thus, in requiring above-median income debt-
ors to use the means test to assess their "amounts reasonably necessary to
be expended," the BAPCPA moved away from permitting such debtors to
claim their actual expenses and toward requiring them to use a more stan-
dardized amount. See Ransom, 131 S. Ct. at 721-22; Baud v. Carroll, 634
F.3d 327, 333-34 (6th Cir. 2011).
26                    JOHNSON v. ZIMMER
porates the IRS definitions. Indeed, the Supreme Court’s deci-
sion in Ransom v. FIA Card Services, N.A., 131 S. Ct. 716
(2011), while referencing the IRS’s explanatory guidelines to
clarify a point regarding how another aspect of § 1325(b)
should be interpreted, expressly "emphasize[d] . . . that the
statute does not ‘incorporate’ or otherwise ‘import’ the IRS’s
guidance." Id. at 726 n. 7 (internal alterations omitted). Sec-
ond, the IRM definition of "dependent" was created with a
markedly different purpose from the Code’s definition of
"household." As the bankruptcy court in Morrison observed,
"[t]he Internal Revenue Code is designed to collect tax reve-
nue for the government" by ensuring that each person is
accounted for, and that those claimed as dependents are only
claimed by one individual for federal income tax purposes.
443 B.R. at 387-88. As demonstrated above, a debtor’s
"household" size for bankruptcy purposes is determined in
order to assess his disposable income and ability to pay credi-
tors: a goal unrelated to tax collection. Third, § 1325(b)(2)
refers to "dependents" at one point in the provision and
"household" in another, even setting aside § 1325(b)’s subse-
quent cross-reference to § 707(b), which in turn uses both
"dependents" and "household." If Congress had intended for
"household" to refer exclusively to the debtor and his or her
dependents as defined for income tax purposes, it could have
done so. Congress did not, and instead referred to a debtor’s
"household."

   As the parties recognize, and as we explain further below,
the income tax dependent approach tends to be under-
inclusive for purposes of ascertaining a debtor’s household
size and disposable income. Thus, for example, if narrowly
defined as actually claimed dependents on the debtor’s
income tax return, this approach would not permit a debtor to
include minor children who live with the debtor, but whom by
formal or informal agreement the debtor does not claim on his
or her tax return. Nor would it necessarily allow a debtor to
claim as a member of his or her "household" step-children, a
cohabiting fiance, live-in elderly parents, and the like. This
                          JOHNSON v. ZIMMER                           27
would be so regardless of the actual financial contributions to
the debtor’s monthly income and regardless of the real finan-
cial obligations the debtor incurred regarding those individu-
als. If the individual did not satisfy the IRS definition of a
"dependent," the person would not be included in the debtor’s
"household" for § 1325(b) purposes, even though Congress
never expressly indicated such an intent, and even though it
results in an inaccurate assessment of the debtor’s financial situ-
ation.13

   Just as the heads-on-beds approach poses the risk of skew-
ing the calculation by being over-inclusive and thus risks mis-
representing a debtor’s ability to pay, the income tax
dependent method poses an unnecessary risk of skewing the
calculation by "undercounting legitimate deductions due to a
debtor who financially provides for individuals he or she does
not claim as dependents" on his or her tax return. Robinson,
449 B.R. at 481. Neither the income tax dependent nor the
"heads-on-beds" approach best reflect the purposes of the
Code—and specifically the BAPCPA amendments and
§ 1325—as to how a debtor’s disposable income is to be cal-
culated. Rather than the choice between Scylla and Charybdis
that these other methods pose, the economic unit approach
affords bankruptcy courts the ability to calculate a debtor’s
disposable income under § 1325(b) in a way that satisfies the
language of the Code, all the while steering clear of creating
an unrealistic assessment (in either direction) of the debtor’s
disposable income.
  13
     As with the heads-on-beds approach, although the income tax depen-
dent approach tends to skew one way, in some circumstances it may also
create a false picture in the other direction. We can readily contemplate
situations in which the income tax dependent method would be over-
inclusive, such as where divorcing spouses agree who will claim a child
for purposes of filing federal income taxes irrespective of the degree of
financial support or where the child predominantly lives.
28                         JOHNSON v. ZIMMER
              3.   Part-Time "Household" Members

   The foregoing analysis does not end our inquiry, however,
because the bankruptcy court opted to further refine the eco-
nomic unit approach to account for the part-time members of
the Debtor’s "household." The Debtor contends that even if
the bankruptcy court did not err in using an economic unit
analysis to determine her household size, it nonetheless erred
in dividing individuals (the Debtor’s children and step-
children) into "fractions and percentages" of her "household"
when the Code "only speak[s] in terms of whole ‘person[s]’
and ‘individuals.’" She points to the majority of courts that
have used the economic unit approach to contend that the
bankruptcy court relied on the outlier case of Robinson to
"carve[ ] children into fractions" and thus lead to "a contrived
result." (Br. for Appellant 23-25.)

   We find no error in the bankruptcy court’s method of
applying the economic unit approach in a manner that
accounted for part-time members of the Debtor’s household.
The cases apart from Robinson that have used the economic
unit approach were asked to determine whether an individual
who resided full-time with the debtor should be considered
part of his or her "household." E.g., Morrison, 443 B.R. at
388 (using the economic unit approach to determine that the
boyfriend of a debtor who lived with that boyfriend full-time
was a member of the debtor’s "household" under § 1325(b));
Jewell, 365 B.R. at 802 (using the economic unit approach to
determine whether the debtors’ adult daughter and her chil-
dren, and the debtors’ adult son, who resided full-time with
the debtors were members of the debtors’ "household").14
  14
    In criticizing the bankruptcy court’s application of the fractional eco-
nomic unit approach, the dissent notes that the bankruptcy court in Jewell
"did not treat [the debtors’ son] as a fractional member of the household
based on the ratio of his parents’ [limited financial support] to his total
income." Supra, at 37. Jewell did not ever resolve the issue of whether the
debtors’ son should have been part of the debtors’ household because that
                           JOHNSON v. ZIMMER                             29
   The situation in those cases is not what was presented in
Robinson or here, where individuals do not live with the
debtor on a full-time basis. See 449 B.R. at 482 (determining
whether children who lived part-time with the debtor were
part of his "household"). We recognize, as the bankruptcy
courts in Robinson and this case have, that dividing individu-
als into fractional members of a household is less than ideal.
At the same time, we recognize that the Debtor’s situation is
increasingly common in modern American life, and that the
number of individuals with a financial relationship to a debtor
may well vary depending on the day of the week and other cir-
cumstances.15

   Contrary to the view expressed in the dissenting opinion,
this result is consistent with the statutory language precisely

was not the overarching issue in the case. 365 B.R. at 802 ("Even if this
Court agreed . . . that [the son] should be included as a member of the
Debtors’ household . . . ."). Moreover, each of the individuals at issue in
Jewell resided with the debtors full-time, so the bankruptcy court was not
faced with the circumstance presented here, where the Debtor has individ-
uals who reside regularly, but only part-time, with her and for whom she
provides primary support only during the periods in which they reside
with her.
   15
      While both we and the bankruptcy court acknowledge this social shift
as a factor in why it may be consistent with the intent of the Code to
divide individuals into fractional members of a household, this recognition
would not justify the approach used if it were inconsistent with the lan-
guage Congress used. It is only because we conclude that the statutory text
does not preclude this methodology that we recognize that it may be
increasingly appropriate to use in light of the rising number of households
with part-time residents.
   Given the language Congress chose to use and has left undefined, it
may be that Congress recognized the bankruptcy court would be in the
best position to determine a debtor’s "household" size and that a practical,
fact-based definition best served the Code’s purposes. In either event,
Congress did not provide a clear definition such as it has to define terms
in other contexts, so we are tasked with assessing whether the bankruptcy
court’s interpretation is an unreasonable interpretation of the language
Congress did use. We conclude it is not.
30                        JOHNSON v. ZIMMER
because Congress did not define "household" or instruct bank-
ruptcy courts how to make the determination as to a debtor’s
"household" size. Despite this lack of clear guidance, the
bankruptcy court carefully considered the specific financial
circumstances of the parties involved, and ably recognized
that the Debtor’s "household" size fluctuated from two to
seven depending on what day or days were used to assess it.
Requiring the bankruptcy court to pick between these
extremes, which, although conveniently allowing for consid-
eration of "whole" dependents, would also result in an inaccu-
rate financial snapshot that has no basis in reality or the
capacity of a debtor to pay creditors. The Code and the eco-
nomic unit approach are flexible enough to permit the bank-
ruptcy court’s conclusion that a composite number best
reflected the debtor’s true "household" size. To be sure, the
bankruptcy court’s task was made easier in this case given the
parties’ stipulations as to the amount of time each child and
step-child resided with the Debtor and the financial support
the Debtor provides to them.16 As the dissent points out, such
mathematical precision may be more difficult in other cases.
That it was possible here does not mean that every bankruptcy
court must undertake the same level of precision in future
cases. But it seems to us that the better model of § 1325(b)’s
analysis is for the bankruptcy court to try to get to the bottom
of the debtor’s true financial circumstances, rather than
merely to ballpark a figure based on the approximate number
of "whole" dependents. Such a result would lead to similar
under- and over-inclusive problems to those addressed above
with respect to the heads-on-beds and income tax dependent
methods, while simultaneously eliminating the flexibility and
advantages of the economic unit approach. Section 1325(b),
  16
     The dissent may well be correct that the time spent in a debtor’s
"household" is not always true reflection of how much financial support
a debtor provides. But this is not the case here, and that concern is some-
thing bankruptcy courts and the parties can argue in an appropriate case
in which the economic unit method is applied. Because of the parties’ stip-
ulations in this case, however, the bankruptcy court appropriately deter-
mined that the one reflected the other.
                          JOHNSON v. ZIMMER                             31
and the Code in general, is focused on assessing a debtor’s
financial obligations and ability to pay creditors; in some
cases, it may be necessary for the bankruptcy court—as the
court did in this case—to recognize that a debtor has part-time
members of the household who can neither be wholly
excluded or wholly counted, but should be included for the
fraction of time during which they are a part of the debtor’s
household expenses. Bankruptcy courts are capable of review-
ing and making the requisite findings to permit such a deter-
mination of a debtor’s household size that reflects a just
approximation of the debtor’s true financial situation.

   This result is consistent with the Supreme Court’s recogni-
tion in Hamilton that bankruptcy courts possess flexibility to
look beyond a mechanical application of § 1325(b)’s calcula-
tions in order to account for variations readily apparent in the
record, even after the BAPCPA. See 130 S. Ct. at 2471-78;
see also id. at 2478 ("[W]hen a bankruptcy court calculates a
debtor’s projected disposable income [under § 1325(b)], the
court may account for changes in the debtor’s income or
expenses that are known or virtually certain at the time of
confirmation."). Consistent with that approach, we conclude
that the bankruptcy court did not err in recognizing that the
Debtor’s actual household size fluctuated based on the chang-
ing number of part-time members of her household. Nor did
the bankruptcy court err in exercising its discretion to accom-
modate this reality in the debtor’s situation by representing
the individuals as fractional full-time members of the house-
hold and then rounding to a whole number.17
  17
    The bankruptcy court did not explain its decision to round from the
fraction of 2.59, which resulted from the calculations of how much time
each child and step-child lives with the Debtor, to the round number of
three "children" for purposes of § 1325(b). The Debtor does not specifi-
cally raise any challenge to this specific component of the bankruptcy
court’s decision. We find nothing about doing so that conflicts with the
Code’s provisions and thus do not find that the court abused its discretion
in deciding to round off to the nearest whole individual for the purpose of
determining a household size that could be cross-referenced to the median
family income tables.
32                    JOHNSON v. ZIMMER
                              III.

   Congress did not make determining a debtor’s "household"
size a straightforward component of his or her disposable
income calculation. As discussed above, the Census Bureau’s
"heads-on-beds" approach is too removed from the purpose of
§ 1325(b) to be an appropriate measure of a debtor’s "house-
hold" size. We further conclude that there are significant con-
cerns with the income tax dependent method and the
bankruptcy court here was correct not to rely on that approach
in this case. Because Congress’ intent will most often be best
implemented through a definition of "household" that is based
on whether individuals operate as a single economic unit and
are financially interdependent, we conclude the bankruptcy
court did not err in applying this method to determine the
Debtor’s "household" size. Accordingly, we affirm the order
of the bankruptcy court.

                                                   AFFIRMED

WILKINSON, Circuit Judge, dissenting:

    While there is much in the majority’s thoughtful opinion
with which I agree, I cannot approve the bankruptcy court’s
decision to break a debtor’s children into fractions for pur-
poses of Chapter 13’s means test. That approach contravenes
statutory text, allows judges to unilaterally update the Bank-
ruptcy Code, and subjects debtors to needlessly intrusive and
litigious proceedings. Because I do not believe the bankruptcy
court adopted a permissible interpretation of the statutory pro-
visions at issue, I respectfully dissent.

                               I.

  The bankruptcy court treated appellant’s children and step-
children as fractional units for purposes of Chapter 13’s
means test, calculating the fractions based on the number of
days per year the children resided with her. The chief problem
                      JOHNSON v. ZIMMER                     33
with this approach is that it lacks a foundation in statutory
text. Any "interpretation of the Bankruptcy Code . . . must
begin . . . with the language of the statute itself," Ransom v.
FIA Card Servs., 131 S. Ct. 716, 723 (2011) (internal quota-
tion marks and citation omitted), and it is here that the bank-
ruptcy court finds itself on shaky ground.

   According to the Bankruptcy Code, a debtor’s "disposable
income" equals "current monthly income received by the
debtor . . . less amounts reasonably necessary to be expended"
for certain statutorily recognized expenses. 11 U.S.C.
§ 1325(b)(2) (2006). The Code instructs a debtor to use a sta-
tutorily prescribed formula known as the "means test" to cal-
culate her deductions for "reasonably necessary" expenditures
and her disposable income if her "current monthly income,
when multiplied by 12," exceeds the "median family income"
in her state for "household[s]" with the same number of "indi-
viduals" as hers or fewer. Id. § 1325(b)(3). If the means test
applies, as the parties agree it does here, then the amount of
the deduction is based in part on the number of "dependents"
the debtor has. Id. § 707(b)(2)(A)(ii)(I). The bankruptcy
court’s approach embraces the startling conclusion that the
meaning of the terms "individuals" and "dependents" in these
provisions can encompass fractional human beings.

   A textual rendering of statutes may seem inconvenient and
even incorrect at times, but it has the long-term benefit of
pushing Congress to precision and courts to observance of
enacted law. The approach below may seem to reflect the eco-
nomic realities of modern domestic life where children split
time between parents, but it is hardly the only approach capa-
ble of doing so. Indeed, as the majority acknowledges, bank-
ruptcy courts have a variety of other options available that
may suit the circumstances of the case without so grievous an
assault upon the statutory text. See In re Kops, No. 11-41153,
2012 WL 438623, at *2-5 (Bankr. D. Idaho Feb. 9, 2012)
(canvassing the primary approaches bankruptcy courts have
adopted for determining the size of a debtor’s "household").
34                     JOHNSON v. ZIMMER
We need not endorse one or the other approach as the abso-
lute and invariable best in order to know that the fractional
approach is wrong.

   Whatever the merits or demerits of the bankruptcy court’s
fractional view, it is not how we ordinarily interpret statutes.
The entire process of determining the size of a debtor’s
"household" in order to decide whether the means test applies
and applying the means test in order to calculate a debtor’s
disposable income is defined by reference to "individuals"
and "dependents." See 11 U.S.C. §§ 1325(b)(3),
707(b)(2)(A)(ii)(I). The fact that "Congress did not define
‘household,’" ante, at 30, "individuals," or "dependents" in a
definitions section does not entitle bankruptcy courts to take
liberties with those terms. On the contrary, "[w]hen terms
used in a statute are undefined, we give them their ordinary
meaning," Hamilton v. Lanning, 130 S. Ct. 2464, 2471 (2010)
(internal quotation marks and citation omitted), and the com-
mon meaning of the words "individual" and "dependent" does
not include partial people. As the Supreme Court recently
observed, the word "‘individual’ ordinarily means ‘[a] human
being, a person.’" Mohamad v. Palestinian Auth., 132 S. Ct.
1702, 1707 (2012) (quoting 7 Oxford English Dictionary 880
(2d ed. 1989)). Similarly, the ordinary meaning of "depen-
dent" is "a person who relies on another for support."
Merriam-Webster’s Collegiate Dictionary 593 (10th ed.
1999). Neither of these definitions authorizes the approach
adopted by the bankruptcy court: a fractional view destined
for intrusiveness in its effort to capture every sliver of time a
child resides with a debtor.

   The ordinary meaning of these terms is confirmed by their
usage in other federal enactments. Cf. Lanning, 130 S. Ct. at
2472 (consulting definitions of the word "projected" in other
federal statutes in order to interpret the term in 11 U.S.C.
§ 1325(b)). To start with, "Congress does not, in the ordinary
course, employ the word [individual] any differently" than the
"common usage" of the word "to denote a natural person."
                      JOHNSON v. ZIMMER                     35
Mohamad, 132 S. Ct. at 1707. Similarly, the word "depen-
dent" appears frequently in federal statutes, yet I can find no
instance where it is defined to include a fractional unit. For
example, as any taxpayer knows, he cannot claim .37 depen-
dency on his return, even if his child lived with him for part
of the year. See 26 U.S.C. § 152(a)(1), (c)(1)(B) (defining
"dependent" for purposes of federal income taxes to include
"an individual . . . who has the same principal place of abode
as the taxpayer for more than one-half of [the relevant] tax-
able year").

   Nor is there anything in the Bankruptcy Code that suggests
we should assign these terms a contrived fractional definition.
In order for us to conclude that Congress has assigned "the
word ‘individual’ . . . a broader or different meaning" than a
"natural person," "there must be some indication Congress
intended such a result." Mohamad, 132 S. Ct. at 1707 (empha-
sis in original). There is none here. The Bankruptcy Code
speaks only in terms of whole "individuals" and "dependents,"
11 U.S.C. §§ 1325(b)(3), 707(b)(2)(A)(ii), and I can find "no
textual or other indication in the Code . . . to show that Con-
gress intended debtors to calculate ‘fractional dependents,’ or
‘fractional household members,’ in completing means test cal-
culations." Kops, 2012 WL 438623, at *5. Nor has the bank-
ruptcy court or appellee "given us [any] reason in the
statutory text or context to disregard the ordinary meaning of"
the terms individual or dependent, FCC v. AT & T, Inc., 131
S. Ct. 1177, 1184 (2011), having chosen instead to rely on
policy arguments to advance their position. Because we must
"use the ordinary meaning of terms unless context requires a
different result," Gonzales v. Carhart, 550 U.S. 124, 152
(2007), this lack of statutory support should have been dispo-
sitive.

  I recognize that these provisions are not models of clarity,
but that does not give us the right to overlook those things
about the text that are clear. One such thing is the Code’s
36                     JOHNSON v. ZIMMER
treatment of a debtor’s dependents as whole persons, not per-
centages to be rounded up.

                               II.

   My disagreement with the lower court’s approach does not
end with its lack of textual support. I also object to its deci-
sion to update the Bankruptcy Code to address the increase in
split custody arrangements. From the start, the bankruptcy
court made clear that its interpretation would be guided by the
need to "address[ ] the growing number of debtors with
blended families and joint custody obligations without ignor-
ing the economic realities of a debtor’s living situation." In re
Johnson, No. 10-07244-8-JRL, 2011 WL 5902883, at *1
(Bankr. E.D.N.C. July 21, 2011). It consequently chose to
employ fractional units not because of any textual analysis,
but out of a belief that this approach was "the best method the
court can employ to ‘adapt to dynamic economic change
including various types of family structures regardless of size,
shape, or composition.’" Id. at *2 (quoting In re Robinson,
449 B.R. 473, 482 (Bankr. E.D. Va. 2011)).

   These may be laudable goals, but in our legal system, we
leave the updating of statutes to Congress. The Supreme
Court has rejected "a dynamic view of statutory interpretation,
under which the text might mean one thing when enacted and
yet another" if circumstances later change, Harris v. United
States, 536 U.S. 545, 556 (2002), choosing instead to adhere
to "the general presumption that legislative changes should be
left to Congress." State Oil Co. v. Khan, 522 U.S. 3, 20
(1997). Thus, while it may be true that many modern "house-
holds look increasingly different from the outmoded images
of the ‘traditional’ family," In re Robinson, 449 B.R. 473, 482
(Bankr. E.D. Va. 2011), it is not our job to amend the Bank-
ruptcy Code to account for these social changes.

  Nor is there any reason to think that the legislative branch
cannot respond to these challenges. In other areas of the law,
                       JOHNSON v. ZIMMER                      37
Congress has proven quite capable of drafting statutes that
account for a range of family structures. The Internal Revenue
Code, for instance, provides an elaborate "[s]pecial rule for
divorced parents" that determines which parent can claim the
child as a dependent for income tax purposes in a split cus-
tody arrangement. 26 U.S.C. § 152(e). Similarly, Congress
has created a detailed method for determining the "[p]arental
income and assets for a student whose parents are divorced or
separated" for purposes of higher education funding. 20
U.S.C. § 1087oo(f)(1). These statutes offer carefully tailored
and democratically enacted mechanisms for addressing a vari-
ety of living arrangements. If Congress wishes to do the same
in the Bankruptcy Code, it is perfectly able to do so.

   And even if Congress does not amend the Code, courts can
still take economic realities into account without slicing a
debtor’s dependents into bits and pieces. Bankruptcy courts
can and do apply a version of the economic unit approach that
simply considers whether there is an economic relationship
between a debtor and a purported dependent rather than trying
to measure that relationship in fractional terms. At least one
court, for instance, has adopted the economic unit approach
while explicitly refusing to treat children in a split custody
arrangement as fractions. See Kops, 2012 WL 438623, at *5.
Others have applied the economic unit approach without
dividing dependents when they easily could have. In In re
Jewell, 365 B.R. 796, 802 (Bankr. S.D. Ohio 2007), for exam-
ple, the court noted that the debtors provided some limited
financial support to their adult son, but it did not treat him as
a fractional member of the household based on the ratio of his
parents’ support to his total income. See also In re Gaboury,
No. 11-10725, 2011 WL 5833972, at *1-2 (Bankr. D.R.I.
Nov. 18, 2011) (same). In sum, courts need not engage in leg-
islative revisions in order to render decisions that reflect eco-
nomic reality.

                              III.

  Finally, by allowing judges to treat dependents as fractions,
today’s decision will require courts to conduct more intrusive
38                     JOHNSON v. ZIMMER
and more litigious proceedings in order to apply the Chapter
13 means test. Assigning dependents precise percentages will
almost always demand a more searching examination of a
debtor’s circumstances than an approach that treats them as
whole beings.

   In this case, for instance, the bankruptcy court divided the
number of days of the year Johnson’s sons and stepsons lived
with her by 365 and then rounded off the results to two deci-
mal places. Calculations involving this degree of precision are
unlikely to be simple affairs. For while the parties in this case
stipulated to the number of days Johnson’s sons and stepsons
reside with her each year, that will not always be the case.
One can easily envision estranged parents disputing the
details of their custody arrangements in bankruptcy court,
especially when those details were not settled in or vary from
a state court order. See Kops, 2012 WL 438623, at *1 (noting
that the debtor’s temporary divorce order granted him "‘su-
pervised visitation’ with the children during the pendency of
the divorce action, but provided no guidance on when, or for
how long, each visit should occur"); Robinson, 449 B.R. at
475 n.1 (noting that the "Debtor testified that visitation sched-
ules were originally established by the state court for different
days, but the Debtor has arranged schedules with the mothers
of his children").

   The upshot of this is that courts will often need to scour a
debtor’s financial records as well as hear testimony from the
debtor and his family in order to calculate household size for
purposes of the means test. Such proceedings are apt to be
lengthy and intrusive, if not downright litigious. The majority
seems to believe that this is an acceptable price to pay for
greater economic accuracy, bemoaning the prospect of
"under- and over-inclusive" determinations of debtors’ dis-
posable income if "individuals" and "dependents" are treated
as whole persons. Ante, at 30-31. It contends that such inaccu-
racies can be averted if the "part-time members of the [debt-
                       JOHNSON v. ZIMMER                      39
or’s] household" are "included for the fraction of time during
which they are a part of the debtor’s household expenses." Id.

    But this exhortation to such fractional determinations suf-
fers not only from its inconsistency with the text of the Bank-
ruptcy Code, but also from the fact that such perfect accuracy
was recognized by Congress as an elusive goal that carried
significant litigating costs. According to the Supreme Court,
"Congress intended the means test to approximate the debt-
or’s reasonable expenditures on essential items," Ransom, 131
S. Ct. at 725 (emphasis added), by replacing "the pre-
BAPCPA case-by-case adjudication of above-median-income
debtors’ expenses" with "a standardized formula," id. at 729.
Indeed, one of the purposes of this formula was to "reduc[e]
litigation on the issue of how much a debtor can pay." In re
Armstrong, 370 B.R. 323, 328 (Bankr. E.D. Wash. 2007). By
permitting the calculation of a debtor’s household size out to
two decimal places, today’s decision lets the sort of litigation
Congress sought to prevent in through the backdoor.

   Of course, careful inquiry into a debtor’s financial records
is a part of any bankruptcy proceeding, and treating depen-
dents as whole individuals may reduce litigation only to a
degree. But the decision on where to draw the line between
what can and cannot be litigated in this context has already
been made by Congress, and we cannot transgress this textual
boundary for the sake of what can be a changing and elusive
economic accuracy. Indeed, even the bankruptcy court here
fell well short in its quest for perfect accuracy, for the number
of days a child spends with his parent is only a very rough
proxy for the amount of financial support the parent provides
the child.

   To be sure, treating children in joint custody arrangements
as whole individuals may lead to some inaccuracies redound-
ing to the benefit of either debtors or creditors, depending on
the particular case. But that problem "is the inevitable result
of a standardized formula like the means test." Ransom, 131
40                    JOHNSON v. ZIMMER
S. Ct. at 729. The same inaccuracy would occur, for example,
if a debtor bore all the costs of child support while remaining
frugal, as the means test would allow him to claim standard-
ized expenses greater than his actual costs. Kops, 2012 WL
438623, at *5 n.18. In the interest of administrability, "Con-
gress chose to tolerate the occasional peculiarity that a
brighter-line test produces." Ransom, 131 S. Ct. at 729. We
have no authority to rework that formula today.

                              IV.

   I understand the argument to the contrary. It is contended
that fractionalization is simply a fact-finding tool, to be
deployed as circumstances dictate. The approaches to such
fact finding are several, and, the argument goes, we should
not take one off the table as a matter of law. Moreover, "frac-
tionalization" is really a misnomer because it is not a matter
of fractionalizing human beings, but rather of calculating the
percentage of time that whole persons spend in a household.
Finally, in rounding off the fraction, the bankruptcy court
arrived at three whole "individuals" in the end.

   This argument, however, understates just how unconven-
tional the bankruptcy court’s approach was. The bankruptcy
court began by identifying the number of days in a year that
each child resided with the debtor. It then divided each of
those numbers by 365, yielding five fractions—one for each
child. Indeed, the bankruptcy court equated the children with
these fractions, holding that "each [of the debtor’s children]
constitute[s] .56 members of the household" and that "each
[of the debtor’s stepchildren] constitute[s] .49 members."
Johnson, 2011 WL 5902883, at *3. After calculating these
fractions, the bankruptcy court added them together for a total
of 2.59 household members. Finally, without any explanation,
the bankruptcy court rounded this total up to three. Such
rounding obscures what is really happening: the calculation of
fractions for each child, the reduction of the children to these
fractions, and the addition of the fractions to yield one larger
                      JOHNSON v. ZIMMER                      41
fraction. In other words, the rounding obscures the inconsis-
tency between the bankruptcy court’s approach and the text of
the Bankruptcy Code. What we really have here is a case of
Congress taking an option off the table and the bankruptcy
court putting it back into play.

   I recognize that bankruptcy courts have a degree of discre-
tion in applying the Code, and I do not seek to needlessly con-
strain their flexibility. But that discretion is not unlimited.
"Bankruptcy courts lack authority to . . . depart from [rules]
in the Code . . . to implement their own views of wise policy,"
In re A.G. Fin. Serv. Ctr., Inc., 395 F.3d 410, 413-14 (7th Cir.
2005), and dividing a debtor’s dependents into fractions falls
outside those statutory bounds. Nor is such an approach even
necessary to preserve flexibility in administering the Code.
Eliminating the option of carving up children for purposes of
the means test does not prevent bankruptcy courts from
choosing from among multiple ways to calculate a debtor’s
household size or from taking the economic circumstances of
a debtor into account. Judges can get along just fine in this
area without embracing interpretations that co-opt the legisla-
tive function. With all respect for my friends who see this
matter differently, I would reverse the judgment.